United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.K., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Randlett, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Debra A. Kerins, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1642
Issued: August 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 21, 2014 appellant, through his representative, filed a timely appeal from a
January 17, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of compensation in
the amount of $2,777.56 for the period April 19, 2006 through April 6, 2013; (2) whether it
properly denied waiver of recovery of the overpayment; and (3) whether OWCP properly
directed recovery of the overpayment by deducting $243.75 from appellant’s continuing
compensation payments every four weeks.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the January 17, 2014 OWCP decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal appellant disputes the amount of the overpayment of compensation and
requests a waiver of recovery.
FACTUAL HISTORY
On December 2, 2004 appellant, then a 45-year-old maintenance worker, filed a
traumatic injury claim (Form CA-1) alleging that he sustained a lower back injury on July 3,
2004 while lifting and loading scrap pipe in the performance of duty. OWCP accepted the claim
for lumbar spinal stenosis and disc protrusion at L4-5 and L5-S1. It paid compensation benefits
and authorized back surgery, which occurred on April 21, 2005.3 Appellant returned to work on
and off with restrictions. He stopped work on April 26, 2006 as the employing establishment
could no longer provide work within his restrictions. OWCP accepted a recurrence of disability
commencing April 26, 2006, which entitled appellant to a recurrent pay rate effective
April 26, 2006.
By decision dated November 20, 2009, OWCP found that appellant had the capacity to
earn wages as a customer service representative. It determined that he had a 51 percent loss of
wage-earning capacity (LWEC) and his compensation was reduced to a net compensation of
$934.64 every four weeks.4
On April 12, 2013 OWCP made a preliminary determination that appellant received
compensation totaling $184,978.22 for the period April 19, 2006 through April 6, 2013 due to a
change in his pay rate resulting in an overpayment of $2,777.56.5 The record contains evidence
of payments made to appellant and worksheets explaining how it calculated the overpayment
amount.6 OWCP found that, from April 19, 2006 to April 6, 2013, appellant was paid at an
incorrect weekly pay rate of $831.19 at the 75 percent compensation rate, for a total net
compensation of $184,978.22. Appellant was further informed that a complete review had been
made of his case file also finding an underpayment of compensation since April 26, 2006, when
he was not paid at a new rate of pay due to a recurrence of disability. OWCP found that he
should have been paid at a weekly recurrence pay rate of $861.69 at the 75 percent compensation
rate, for a total net compensation of $182,200.66. Crediting appellant for the underpayment, it
found that nevertheless there was an overpayment of $2,777.56. OWCP found that he was paid
at an incorrect pay rate for the following periods: April 19 through 28, 2006 (37 hours); April 26
through 28, 2006 (16 hours); April 30 through September 30, 2006 (total disability workdays);
3

In a January 8, 2014 letter, OWCP also authorized a surgical procedure which occurred on June 5, 2013.

4

In a January 7, 2013 decision, OWCP denied modification of its November 20, 2009 LWEC determination. By
decision dated February 18, 2014, the Board affirmed OWCP’s January 7, 2013 decision. Docket No. 13-1504
(issued January 7, 2013). The Board denied appellant’s petition for reconsideration on July 29, 2014. Order
Denying Petition for Reconsideration, Docket No. 13-1504 (issued July 29, 2014). In a decision dated April 28,
2014, OWCP modified its November 20, 2009 LWEC determination finding that appellant was entitled to
compensation for total disability effective November 7, 2012 on the basis that he submitted sufficient evidence to
establish a material worsening of the accepted conditions.
5

The cover letter of OWCP’s April 12, 2013 decision incorrectly identifies the period of overpayment as April 9,
2006 through April 6, 2013.
6

There is no indication that appellant was provided with this evidence in connection with OWCP’s preliminary
overpayment determination.

2

October 1 through November 25, 2006 (211 hours); November 26, 2006 through February 3,
2007 (total disability workdays); February 7 through March 31, 2007 (284 hours); April 1
through August 4, 2007 (total disability workdays); August 5, 2007 through November 21, 2009
(total disability calendar days); and November 22, 2009 through April 6, 2013 (LWEC
payments).
OWCP found that the total amount of the overpayment for the period April 19, 2006
through April 6, 2013 was $2,777.56 ($184,978.22 - $182,200.66). Appellant was found without
fault in creating the overpayment. With respect to waiver, OWCP enclosed an overpayment
recovery questionnaire (OWCP-20) and requested that appellant complete the form and submit
supporting financial documentation, such as bank account statements, pay slips, and other
relevant documents. It advised him that failure to submit the requested information within 30
days would result in denial of waiver.
On May 13, 2013 appellant requested a prerecoupment hearing and waiver of recovery of
the overpayment contending that he was not at fault in its creation. He indicated that he was not
aware of incorrect payments until his spouse started investigating slight differences and stated
that he did not believe his wages had been configured properly. Appellant further contended that
repayment would only cause further hardship and indebtedness.
In a completed overpayment recovery questionnaire (Form OWCP-20) received on
May 14, 2013, appellant reported monthly income of $2,954.90 in Social Security
Administration (SSA) benefits and disability benefits from the Department of Veterans Affairs
(VA) and OWCP. He also reported approximately $2,850.00 in monthly household expenses
and $430.82 in monthly debts. Appellant reported the following assets: $9.00 cash on hand,
$140.00 in a checking account, and $50.00 in a savings account, totaling $199.00. He submitted
a number of financial documents and bills in support of his claim.
A telephonic prerecoupment hearing was held before an OWCP hearing representative on
October 30, 2013. Appellant’s representative argued that the pay rate did not accurately reflect
the date of recurrence7 and was not adjusted for the Consumer Price Index (CPI). The hearing
representative explained that OWCP’s acceptance of a recurrence did not automatically
constitute a recurrent pay rate.
By decision dated January 17, 2014, an OWCP hearing representative finalized the
overpayment and found that appellant was without fault in its creation. She found that appellant
had a monthly income of $1,246.90 from SSA benefits, $251.00 from VA benefits, and
$1,578.42 from OWCP compensation benefits, totaling $3,076.32. Regarding monthly expenses,
the hearing representative added up only the monthly expenses supported by documentation
provided and included the claimed food and clothing expenses. She noted that appellant claimed
more than $892.38 for insurance expenses deducted by OWCP, however, a review of OWCP
health and optional life insurance deductions did not support the amount claimed. Thus, the
hearing representative found that appellant had a total of $2,622.28 in monthly expenses,

7

The Board notes that OWCP’s April 12, 2013 preliminary determination stated that appellant’s recurrence pay
rate was effective April 26, 2006 and finds that the attached memorandum’s April 30, 2006 date of recurrence is a
harmless typographical error.

3

equaling $454.04 in discretionary income.8 She also found that the evidence submitted was
insufficient to warrant waiver of recovery of the overpayment. The hearing representative
directed recovery of the overpayment by deducting $225.00 from appellant’s continuing
compensation payments every four weeks. She considered appellant’s financial circumstances in
reaching this determination.
LEGAL PRECEDENT -- ISSUE 1
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.9 Monetary compensation for total or partial
disability due to an employment injury is paid as a percentage of pay,10 meaning pay at the time
of injury or pay at the time disability begins or pay at the time compensable disability recurs if
the recurrence begins more than six months after the injured employee resumes regular full-time
employment with the United States, whichever is greater.11
Section 8129(a) of FECA provides that when an overpayment has been made to an
individual because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which the individual is
entitled.12
Section 10.431 of the implementing regulations provide that before seeking to recover an
overpayment or adjust benefits, OWCP will advise the individual in writing that the overpayment
exists and the amount of the overpayment.13 The written notification must also include a
preliminary finding regarding whether the individual was at fault in the creation of the
overpayment.14 Additionally, OWCP is obliged to advise the individual of his right to inspect
and copy the government records relating to the overpayment.15 Lastly, the preliminary notice
must inform the individual of the right to challenge the fact or amount of the overpayment, the
right to contest the preliminary finding of fault in the creation of the overpayment, if applicable,
and the right to request a waiver of recovery of the overpayment.16

8

A monthly income of $3,076.32 minus $2,622.28 in monthly expenses equals $454.04 in discretionary income.

9

5 U.S.C. § 8102(a).

10

Id. at §§ 8105, 8106.

11

Id. at § 8101(4); John D. Williamson, 40 ECAB 1179 (1989).

12

Id. at § 8129(a).

13

20 C.F.R. § 10.431(a).

14

Id. at § 10.431(b).

15

Id. at § 10.431(c).

16

Id. at § 10.431(d).

4

ANALYSIS -- ISSUE 1
The Board finds that OWCP did not meet its burden of proof to establish that appellant
received an overpayment of compensation in the amount of $2,777.56 for the period April 19,
2006 through April 6, 2013.
OWCP is required by statute and regulations to make findings of fact.17 OWCP
procedures further specify that a final decision of OWCP must include findings of fact and
provide clear reasoning which allows the claimant to understand the specific defect of his claim
and the kind of evidence which would tend to overcome it.18 These requirements are supported
by Board precedent.19 In the present case, the record does not contain findings which would
allow appellant to understand the basis of his alleged overpayment or the evidence which would
tend to overcome it. Thus, the Board finds the evidence of record insufficient to establish that
appellant received an overpayment of compensation in the amount of $2,777.56.
In its April 12, 2013 preliminary determination, OWCP found that appellant received
compensation totaling $184,978.22 for the period April 19, 2006 through April 6, 2013 due to an
incorrect pay rate. It found that, from April 19, 2006 to April 6, 2013, appellant was paid at an
incorrect weekly pay rate of $831.19 at the 75 percent compensation rate, for a total net
compensation of $184,978.22. Appellant was further informed that a complete review had been
made of his case file and that this showed there had been an underpayment of compensation
since April 26, 2006, due to a recurrence of disability. OWCP found that he should have been
paid at a weekly recurrence pay rate of $861.69 at the 75 percent compensation rate, for a total
net compensation of $182,200.66. Crediting appellant for the underpayment it found that
nevertheless there was an overpayment of $2,777.56.
The Board finds that the April 12, 2013 preliminary determination worksheet was not
sufficient, of itself, to explain or support the overpayment calculations.20 OWCP found that
appellant was paid at an incorrect pay rate for the following periods: April 19 through 28, 2006
(37 hours); April 26 through 28, 2006 (16 hours); April 30 through September 30, 2006 (total
disability workdays); October 1 through November 25, 2006 (211 hours); November 26, 2006
through February 3, 2007 (total disability workdays); February 7 through March 31, 2007 (284
hours); April 1 through August 4, 2007 (total disability workdays); August 5, 2007 through
November 21, 2009 (total disability calendar days); and November 22, 2009 through April 6,
2013 (LWEC payments). However, it failed to sufficiently explain the nature of these periods or
account for the number of hours calculated for each period. Further, OWCP failed to distinguish
and explain the difference between the periods of overpayment and underpayment of
compensation. There is no indication that appellant was provided with a worksheet in
17

5 U.S.C. § 8124(a) provides that OWCP shall determine and make a finding of facts and make an award for or
against payment of compensation. 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
shall contain findings of fact and a statement of reasons.
18

See R.W., Docket No. 11-1303 (issued January 9, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Disallowances, Chapter 2.1400.5 (February 2013).
19

See id.; James D. Boller, Jr., 12 ECAB 45, 46 (1960).

20

See supra R.W., note 18.

5

connection with OWCP hearing representative’s January 17, 2014 decision finalizing the
overpayment of compensation. As noted, OWCP’s burden of proof includes providing appellant
with factual findings and reasoning which would allow him to understand the precise nature of
the determination being made by OWCP. On remand it should issue a preliminary determination
of overpayment for the period April 19, 2006 through April 6, 2013 according to its
procedures.21
CONCLUSION
The Board finds that OWCP improperly found an overpayment of compensation in the
amount of $2,777.56 for the period April 19, 2006 through April 6, 2013.
ORDER
IT IS HEREBY ORDERED THAT the January 17, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this decision of the Board.
Issued: August 20, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

21

In light of the Board’s disposition of the overpayment of compensation issue, the issues regarding recovery of
the overpayment are moot.

6

